Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 6, 2018

                                    No. 04-17-00790-CV

                                    Margaret HOSSEINI,
                                         Appellant

                                              v.

Christine HANSEN, Margaret D. Rice, Bonnie Poe, Nancy Wireman, Sarah Christian Hany, and
                                      Tracy Ross,
                                       Appellees

                 From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 16-02-0055-CVW
                        Honorable W.C. Kirkendall, Judge Presiding


                                       ORDER
       On February 13, 2018, Geordie Duckler, an out-of-state attorney filed a motion for
admission pro hac vice, requesting to appear as counsel for appellees. After consideration, we
GRANT Mr. Duckler’s motion.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court